Title: Indenture Transferring Land between James and Dolley P. Madison and Robert H. and Frances T. Rose, 21 August 1803 (Abstract)
From: Madison, James,Madison, Dolley Payne Todd,Rose, Robert H.,Rose, Frances T.
To: 


21 August 1803. “This Indenture made this twenty first day of August one thousand eight hundred and three between James Madison and Dolly P. his wife of the one part and Robert H Rose and Frances T his wife of the other part. Whereas James Madison now deceased in his life was seized of sundry lands which in his will he devised to his sons Francis and Ambrose and which by their deaths in the life time of the said James their father became lap[s]ed and of consequence descended to his heirs of whom the said James Madison the party hereto and the said Frances T Rose are apart and whereas the said James Madison the party hereto and the said Robert H. Rose and Frances T. his wife have agreed to exchange some part of their respective rights in and to the said lapsed or undevised lands of the said James the testator. Now this Indenture witnesseth that the said James Madison and Dolly P. his wife for and in consideration of the said agreement and of the sum of five shillings to the said James Madison in hand paid by the said Robert H Rose and Frances T his wife the receipt whereof is hereby acknowledged and of the land herein after to be conveyed by them to the said James in exchange have granted bargained sold & exchanged and by these presents do grant, bargain, sell and exchange to & with the said Frances Taylor Rose and her heirs all their right, title interest & claim in and to five hundred acres of land purchased by the said James Madison the testator of the late George Brooke also in and to fifty one acres of land purchased by the said testator of Samuel and James Chew which was conveyed to them by their father, Thomas Chew; also in and to fifty acres of land part of the hundred & five acres purchased of the said Thomas Chew and also in & to  acres of land at the south east end of the tract or parcel of land purchased of the said Thomas Chew and known by the name of Eves’ lease to have and to hold the lands hereby intended to be conveyed with their appurtenances to the said Frances T Rose and her heirs forever. And this Indenture further witnesseth that the said Robert H Rose & Frances T his wife for and in consideration of the agreement first above expressed and of the lands aforesaid to the said Frances T Rose in exchange and of the sum of five shillings to them in hand paid by the said James Madison the receipt whereof they do hereby acknowledge have and each of them hath granted, bargained sold and exchanged and these presents do and each of them doth grant, bargain sell, and exchange to the said James Madison and his heirs all their right title interest and claim in and to the old mill seat near the road leading from Orange courthouse to Gordon’s and fifty acres of land adjoining thereto and one fourth part of all their right, title interest and claim in and to all other lapsed or undevised lands of which the said James Madison the testator died seized or to which he might be intitled and not specifically devised to the said Frances T whether the same be in Kentucky or Virginia to have and to hold the lands hereby last intended to be conveyed to him the said James Madison and his heirs forever. In Testimony whereof the parties have hereto set their hands & seals the day & year first above written.”
 

   
   Letterbook copy (Vi: Orange County Courthouse Records). 2 pp. The indenture was signed by JM, Dolley Payne Madison, Robert H. Rose, and Frances T. Rose and witnessed by John Clark, James White, Nelly Madison, Churchill Gaines, and Benjamin Hancock. The deed was reacknowledged by JM on 14 Jan. 1818 before Abram Eddins, Thomas Newman, and Ambrose J. Rose.



   
   Left blank in letterbook.


